ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to
invent provisions. 
Information Disclosure Statement
	2.	The information disclosure statements (IDS) submitted on November 24th 2020 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 2, the most relevant prior art is Hinzmann (US 5,442,897).
Hinzmann discloses all of the claimed subject matter except for separating each of the tubular elements into tubes, each of the tubes having a second length less than the first length.
Regarding claim 16, the most relevant prior art is Hinzmann (US 5,442,897).
Hinzmann discloses all of the claimed subject matter except for separating each of the tubular elements into tubes, each of the tubes having a second length less than the first length, a grading drum, and an aligning drum.
Regarding claim 19, the most relevant prior art is Hinzmann (US 5,442,897) in view Williams (US 9,820,507).

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
6.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).